DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 11/20/2019 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mental processes (concepts perfomed in the human mind, including an observation evaluation, judgment, opinion).  
In claim 1, the limitations “analyze the input data…”, “extract common data characteristics…”, “utilize encoding and decoding logic” and “generate a synthetic data set”, under its broadest reasonable interpretation, are mental processes since they can be performed in the human mind, such as an evaluation.  The Examiner notes that the step of “receive input data” is an insignificant pre-solution activity.  The additional generic computer elements (“module”, “memory storage device”, “communication device”, “processor”, “generative adversarial neural network”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  For example, in claim 1, “analyze”, “extract”, “utilize” and “generate” could be performed by a human to analyze and manipulate network data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  
This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.
Therefore, independent claim 1 is not patent eligible.  Independent claims 8 and 15 are rejected for similar reasons.

With regards to dependent claims 3-4, 10-11 and 17-18, the claims recite further limitations related to data analysis for model manipulation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, claims 3-4, 10-11 and 17-18 are also not patent eligible.

Regarding claims 2, 5-7, 9, 12-14, 16 and 19-20, the limitations do not recite a mental process or an abstract idea and include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore claims 2, 5-7, 9, 12-14, 16 and 19-20 are NOT rejected under 35 USC 101.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi (US 10,896,381 B2) in view of Truong (US 10,460,235 B1).

Consider claims 1, 8 and 15, Zoldi discloses a system for iterative synthetic data generation, the system comprising: 
a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon, wherein executing the computer-readable code is configured to cause the processor to: (col. 2, lines 12-19)
receive input data for analysis and expansion; (figure 7, step 704; receiving streams of data associated with the plurality of entities)
analyze the input data using a machine learning model to identify an emerging pattern in the input data; (figure 7, step 706; generating models based on the captured statistical behavior of the plurality of entities, the models capable of predicting a behavior of a new entity of interest)
extract common data characteristics from the identified emerging pattern in order to determine a data scenario; (figure 7, step 708; assigning the plurality of entities of interest to a set of archetypes, the set of archetypes generated based on the generated models, each archetype, of the set of archetypes, indicating at least one behavior characteristics that the entities assigned to that archetype have in common)
utilize encoding and decoding logic to expand scope of the data scenario; and (col. 12, lines 43-49; binnings, spare and dense encodings)
Zoldi fails to specifically disclose based on the expanded scope of the data scenario, generate a synthetic data set using a generative adversarial neural network.
In related art, Truong discloses based on an expanded scope of the data scenario, generate a synthetic data set using a generative adversarial neural network. (abstract; also see at least figure 9; Generating data models using a generative adversarial network can begin by receiving a data model generation request by a model optimizer.  A synthetic dataset for training the data model can be generated using a generative network of a generative adversarial network, the generative network trained to generate output data differing at least a predetermined amount from a reference dataset according to a similarity metric. The computing resources can train the data model using the synthetic dataset. The model optimizer can evaluate performance criteria of the data model and, based on the evaluation of the performance criteria of the data model, store the data model and metadata of the data model in a model storage. The data model can then be used to process production data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Truong into the teachings of Zoldi to effectively create data models to generate synthetic data and make improvements to generative adversarial network models and adversarially learned inference models.

Consider claims 2, 9 and 16, Zoldi, as modified by Truong, discloses the claimed invention wherein generating the synthetic data set further comprises refining the synthetic data set by: testing the synthetic data set using the machine learning model to determine if the synthetic data set fits the identified emerging pattern (Truong: col. 32, lines 2-6; a prediction accuracy cross check can calculate the accuracy of a predictive model that is trained on synthetic data and tested on the original data used to generate the synthetic data); and iteratively narrowing the scope synthetic data set based the results from the machine learning model.  (Truong: col. 12, lines 20-49; system can increase/decrease number of layers in GAN models and/or increase/reduce the number of training iterations) 

Consider claims 3, 10 and 17, Zoldi, as modified by Truong, discloses the claimed invention wherein the system is further configured to generate multiple synthetic data sets; and store the multiple synthetic data sets in a data repository for training a set of one or more additional machine learning models.  (Truong: col. 26, lines 48-57; System can compare two datasets according to a similarity metric. For example model optimizer can be configured to perform such comparisons. In various embodiments, model storage can be configured to store similarity metric information (similarity values, indications of comparison datasets) together with a synthetic dataset.)

Consider claims 4, 11 and 18, Zoldi, as modified by Truong, discloses the claimed invention wherein the machine learning model is retrained using a combination of real input data and data from the synthetic data set. (Truong: col. 26, lines 48-57; compare synthetic dataset to an actual dataset)

Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Singh (US 10,339,038 B1) is relevant prior art not applied in the rejection(s) above.  Singh discloses a test data tool that generates test data based on production data patterns.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665